Court of Appeals
                            Sixth Appellate District of Texas

                                     JUDGMENT


 William R. and Susan M. Knoderer,                       Appeal from the 354th District Court of
 Appellants                                              Hunt County, Texas (Tr. Ct. No. 74,037).
                                                         Opinion delivered by Justice Moseley, Chief
 No. 06-16-00009-CV           v.                         Justice Morriss and Justice Burgess
                                                         participating.
 State Farm Lloyds, Penni Perkins, and Tom
 Roberts, Appellees

        As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment to delete the award of attorney
fees to State Farm under Section 541.153 of the Texas Insurance Code. As modified, the judgment
of the trial court is affirmed.
        We further order that the appellants, William R. and Susan M. Knoderer, pay all costs of
this appeal.


                                                        RENDERED JANUARY 13, 2017
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk